DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on March 30, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 2, 8, 10-13, and 15-17.

Claims 22-27 have been added.

Claims 9, 14, and 18-21

Claims 1-8, 10-13, 15-17, and 22-27 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13, 15-17, and 22-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claims 2-4 and 12 under 35 USC 112(b) / 2nd paragraph as being indefinite. 
Regarding claim 2, Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.
Regarding claim 12, Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. Examiner does not find this argument persuasive. Applicant’s amendments do not address the underlying issue with claiming a trademark. “Bluetooth communication” still has the same issue as claiming Bluetooth. Applicant can either delete the limitation or replace the limitation with a generic term e.g., wireless communication.
Examiner maintains this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-17 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (transferring money between account) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution or a practical application to generate a display/interface. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. Applicant is not improving the way information is displayed or improving the underlying interface. Applicant is not applying the abstract idea in some other meaningful way beyond generally linking the judicial exception to a technological environment. Merely because the user interface is described in specificity does not mean there is a practical application. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application.
Applicant argued that the claims apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment such that the claim is more than a drafting effort designed to monopolize the exception. Examiner does not find this argument persuasive. Applicant is arguing that the claims do not preempt the judicial exception. The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described... the concern driving the judicial exceptions as preemption, however, the courts do not use preemption... as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part... using this framework to distinguish between preemptive claims, and “those that integrate the building... eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence... of complete preemption does not guarantee that a claim is eligible. Merely claiming distinct, detailed limitations does not arise to the level of eligible subject matter as something that is “some other meaningful way beyond generally linking the judicial exception to a technological environment”.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-17 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach the new amendments. Applicant’s arguments with respect to claims 1-8, 10-13, 15-17, and 22-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. New art has been found to teach the newly amended claims.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 22 and 25, these claims lack written support for the limitation “selecting a set of amounts for the plurality of user interface elements that together have a median value that is approximately equal to the average value of transactions.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, 15-17, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as transferring money between accounts. 

Claims 1and 13 recites the limitations of: 
generating a display that includes a plurality of user interface elements each specifying an amount of money selected based on a context at a time the display is generated, 
and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account;
detecting an input directed to one of the displayed plurality of user interface elements; 
in response to the input directed to one of the displayed plurality of user interface elements, generating a tokenized transaction identifier and instructions to communicate directly; 
the tokenized transaction identifier usable to cause the transfer of an amount of money indicated by the selected user interface element between a financial account associated with a user of the first mobile device and a financial account associated with a user of the second mobile device using the identifier of the second mobile device.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a first mobile device, a second mobile device, instructions, a non-transitory computer readable storage medium, executable computer program instructions, a processor, a display, interface elements; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
generating a display
detecting an input;
transmitting the tokenized transaction identifier;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first mobile device, a second mobile device, instructions, a non-transitory computer readable storage medium, executable computer program instructions, a processor, a display, interface elements; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
generating a display
detecting an input;
transmitting the tokenized transaction identifier;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0024-0033], [0097-0104], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-8, 10-12, 15-17, and 22-27 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-8, 10-12, 15-17, and 22-27 are directed to an abstract idea. Thus, the dependent claims 2-8, 10-12, 15-17, and 22-27 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan, US Patent Application Publication No 2016/0171480 in view of VAN OS US Patent Application Publication No 2018/0335928.
Regarding claims 1 and 13;
(Claim 1) A method comprising: 
generating, by a first mobile device, a display that includes a plurality of user interface elements each specifying an amount of money selected by the first mobile device based on a context of the first mobile device at a time the display is generated, and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account;
The primary reference does not teach “generating, by a first mobile device, a display that includes a plurality of user interface elements each specifying an amount of money selected by the first mobile device based on a context of the first mobile device at a time the display is generated, and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account”; see section DISPLAY below for further analysis.
detecting by the first mobile device, an input directed to one of the displayed plurality of user interface elements; 
See O’Regan [0090] “In a first step (311), the first mobile device (110) receives, from the first user (101), an input which represents an amount of electronic money to be transferred from the first electronic purse to the second electronic purse (390).”

in response to the input directed to one of the displayed plurality of user interface elements, generating, by the first mobile device, a tokenized transaction identifier and instructions to communicate directly with a second mobile device; 
See O’Regan [0091] “In a next step (312), the first mobile device generates, by means of the secure element (130), an encrypted token (135) which represents the amount of electronic money to be transferred.”

and transmitting, from the first mobile device, the tokenized transaction identifier directly to the second mobile device using the instructions, the tokenized transaction identifier usable to cause the transfer of an amount of money indicated by the selected user interface between a financial account associated with a user of the first mobile device and a financial account associated with a user of the second mobile device using the identifier of the second mobile device.  
See O’Regan [0092] “In final step (314), the encrypted token is transmitted to the second mobile device (350).” 
[0093] “In the present embodiment, the encrypted token (135) is decrypted by the second secure element (380), and the value represented by the token is added to the second electronic purse (390) contained on the second mobile device (350)” 

DISPLAY
The primary reference, in the business of transactions, teaches user profiles. It does not explicitly teach generating a display that includes a plurality of user interface elements each specifying an amount of money selected by the first mobile device based on a context of the first mobile device at a time the display is generated, and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account.

VAN OS, in the business of financial transactions, teaches wherein generating a display that includes a plurality of user interface elements each specifying an amount of money selected by the first mobile device based on a context of the first mobile device at a time the display is generated, and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account.

See VAN OS [0380] Suggestions mode expanded payment transfer user interface 862 includes a plurality of selection buttons 864A-L. In some embodiments, selection buttons 864A-864L include a suggested (or recommended) payment amounts (or suggested/recommended additional payment amount) that can relate to, for example, a suggested tip amount button (e.g., 10%, 15%, 18%, 20%, $2, $5, etc.), a suggested tax amount button (which can vary depending on a detected location (e.g., a US state, such as California) of the device), a dividing factor button (e.g., divide by two, divide by four) for splitting the payment account across two or more individuals, an “undo” button, and a “reset” button. In some examples, the buttons include representations of amounts corresponding to the various options (e.g., if the payment is $100, the buttons include $110 for a 10% tip, $120 for a 20% tip, $102 for a $2 tip, $50 for a two way split, or $25 for a four way split).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the primary reference, the ability to display an interface with a selection of amounts as taught by VAN OS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes presenting multiple payment amounts allows for more customization when paying a bill.

Regarding claim 2;
(Claim 2) The method of claim 1, wherein the payment server maintains multiple profiles associated with the first user, each profile including account information for a different financial account, and wherein the method further comprises: 
See O’Regan [0074] “The purse component (120) may include a reconciling component (128) for relaying details relating to the transfer of electronic money to or from the electronic purse (140) to a financial institution for reconciling transactions and accounts.”

sending, by the first mobile device, an identification of a first profile of the multiple profiles to a payment server in association with the identifier of the second mobile device and the indication of the amount of money; 
See O’Regan [0092] “In final step (314), the encrypted token is transmitted to the second mobile device (350).” 
[0087] “Using local secure elements (130, 380), the encrypted token (135) can be generated for a specific amount and transferred and decrypted and added to a second electronic purse (390) without need to contact a backend server.” 

and causing the transfer of the indicated amount of money from the financial account associated with the first profile.  
See O’Regan [0092] “In final step (314), the encrypted token is transmitted to the second mobile device (350).” 
[0093] “In the present embodiment, the encrypted token (135) is decrypted by the second secure element (380), and the value represented by the token is added to the second electronic purse (390) contained on the second mobile device (350)” 

Regarding claim 5;
(Claim 5) The method of claim 1, wherein the identifier of the second mobile device comprises an international mobile equipment identity (IMEI), a mobile equipment identifier (MEID), or a secure element identifier (SEID).  
See O’Regan [0017] “[0017] In one embodiment, the step of processing the encrypted token may include: decrypting, by means of a second secure element associated with the receiving electronic device, the encrypted token;”
[0024] In one embodiment, the receiver is a second mobile device having a second electronic purse associated therewith and a second secure element associated therewith, the second secure element configured to decrypt an encrypted token received from the first mobile device and to add the amount of electronic money represented by the token to the second electronic purse.

Regarding claims 9 and 14;
(Claim 9) The method of claim 1, wherein the first mobile device generates a display including a plurality of user interface elements each specifying a different amount of money, and wherein the input from the first user comprises a selection of one of the user interface elements.  
The combined references, in the business of transactions, teach user profiles. It does not explicitly teach wherein the first mobile device generates a display including a plurality of user interface elements each specifying a different amount of money, and wherein the input from the first user comprises a selection of one of the user interface elements.

VAN OS, in the business of transactions, teaches wherein the first mobile device generates a display including a plurality of user interface elements each specifying a different amount of money, and wherein the input from the first user comprises a selection of one of the user interface elements.

See VAN OS [0380] Suggestions mode expanded payment transfer user interface 862 includes a plurality of selection buttons 864A-L. In some embodiments, selection buttons 864A-864L include a suggested (or recommended) payment amounts (or suggested/recommended additional payment amount) that can relate to, for example, a suggested tip amount button (e.g., 10%, 15%, 18%, 20%, $2, $5, etc.), a suggested tax amount button (which can vary depending on a detected location (e.g., a US state, such as California) of the device), a dividing factor button (e.g., divide by two, divide by four) for splitting the payment account across two or more individuals, an “undo” button, and a “reset” button. In some examples, the buttons include representations of amounts corresponding to the various options (e.g., if the payment is $100, the buttons include $110 for a 10% tip, $120 for a 20% tip, $102 for a $2 tip, $50 for a two way split, or $25 for a four way split).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction of the combined references, the ability to present an interface for payment details as taught by VAN OS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment option based on location can optimize aspects related to using the particular payment option in the purchase (e.g., a loyalty or store card).

Regarding claim 12;
(Claim 12) The method of claim 1, wherein communicating directly with the second mobile device comprises communicating by radio frequency communication or Bluetooth communication.  
See O’Regan [0092] “In the present embodiment, transmission occurs via near-field communication (NFC) technology means, however, any suitable method transfer method may be used, including Wi-Fi, Bluetooth, or the like.”

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of VAN OS in further view of Shrivastava, US Patent Application Publication No 2014/0019352.
Regarding claim 3;
(Claim 3) The method of claim 2, wherein the first profile is associated with a geofence, and wherein the method further comprises: selecting the first profile in response to detecting the first user is located inside the geofence.  
The primary reference does not teach “wherein the first profile is associated with a geofence, and wherein the method further comprises: selecting the first profile in response to detecting the first user is located inside the geofence”; see section GEOFENCE below for further analysis. 

See O’Regan [0093] “Other details may include amounts of electronic money transferred, geographic locations at which the electronic money has been transferred, or the like.”

GEOFENCE
The primary reference, in the business of mobile wallets, teaches user profiles. It does not explicitly teach wherein the first profile is associated with a geofence, and wherein the method further comprises: selecting the first profile in response to detecting the first user is located inside the geofence.

Shrivastava, in the business of mobile wallets, teaches wherein the first profile is associated with a geofence, and wherein the method further comprises: selecting the first profile in response to detecting the first user is located inside the geofence.

See Shrivastava [0159] “In one implementation, when a consumer selects an account to configure "leash setting," e.g., an "Amazon Chase" account 408, the consumer may be provided a list of options to configure the payment control parameters such as transaction time 409a, transaction amount 409b, transaction count 409c, purchase type 409d, transaction geo-location 409e, merchant 409f, bond cards 409g, and/or the like.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the primary reference, the ability to select a payment option/profile based on geolocation as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment option based on location can optimize aspects related to using the particular payment option in the purchase (e.g., a loyalty or store card).

Regarding claim 4;
(Claim 4) The method of claim 2, wherein a second profile of the multiple profiles is associated with a cost control limiting a total value of transactions associated with the second profile, 
The combined references, in the business of mobile wallets, teach user profiles. They do not explicitly teach wherein a second profile of the multiple profiles is associated with a cost control limiting a total value of transactions associated with the second profile.

Shrivastava, in the business of mobile wallets, teaches wherein a second profile of the multiple profiles is associated with a cost control limiting a total value of transactions associated with the second profile.

See Shrivastava [0159] “In one implementation, when a consumer selects an account to configure "leash setting," e.g., an "Amazon Chase" account 408, the consumer may be provided a list of options to configure the payment control parameters such as transaction time 409a, transaction amount 409b, transaction count 409c, purchase type 409d, transaction geo-location 409e, merchant 409f, bond cards 409g, and/or the like.”
[0104] In one implementation, a user may configure payment methods and alerts with WIP. For example, the user may add a payment account to the wallet, and register for timely alerts with transactions associated with the payment account. In one implementation, the user may establish customized rules for triggers of a transaction alert. For example, an alert message may be triggered when a susceptible transaction occurs as the transaction amount exceeds a maximum one time transaction amount (e.g., $500.00, etc.).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the combined references, the ability for a profile to have a transaction limit as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment option based on a limit prevents an option from being declined for exceeding a time based or total limit.

and wherein the method further comprises selecting the first profile in response to determining the first user has conducted transactions associated with the second profile that together exceed the cost control.  
The combined references, in the business of mobile wallets, teach user profiles. They do not explicitly teach wherein the method further comprises selecting the first profile in response to determining the first user has conducted transactions associated with the second profile that together exceed the cost control.

Shrivastava, in the business of mobile wallets, teaches wherein the method further comprises selecting the first profile in response to determining the first user has conducted transactions associated with the second profile that together exceed the cost control.

See Shrivastava [0159] “In one implementation, when a consumer selects an account to configure "leash setting," e.g., an "Amazon Chase" account 408, the consumer may be provided a list of options to configure the payment control parameters such as transaction time 409a, transaction amount 409b, transaction count 409c, purchase type 409d, transaction geo-location 409e, merchant 409f, bond cards 409g, and/or the like.”
[0104] In one implementation, a user may configure payment methods and alerts with WIP. For example, the user may add a payment account to the wallet, and register for timely alerts with transactions associated with the payment account. In one implementation, the user may establish customized rules for triggers of a transaction alert. For example, an alert message may be triggered when a susceptible transaction occurs as the transaction amount exceeds a maximum one time transaction amount (e.g., $500.00, etc.).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the combined references, the ability to select a payment option/profile based on transaction limits as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment option based on a limit prevents an option from being declined for exceeding a time based or total limit.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of VAN OS in further view of Laracey, US Patent Application Publication No 2014/0149293.
Regarding claim 6;
(Claim 6) The method of claim 1, wherein transmitting the tokenized transaction identifier directly to the second mobile device comprises transmitting a uniform resource locator (URL) containing the tokenized transaction identifier to the second mobile device.  
The primary reference, in the business of mobile wallets, teaches a token. It does not explicitly teach wherein transmitting the tokenized transaction identifier directly to the second mobile device comprises transmitting a uniform resource locator (URL) containing the tokenized transaction identifier to the second mobile device.

Laracey, in the business of mobile wallets, teaches wherein transmitting the tokenized transaction identifier directly to the second mobile device comprises transmitting a uniform resource locator (URL) containing the tokenized transaction identifier to the second mobile device.

See Laracey [0052] “The identifier or other information may be, for example, a URI or URL encoded directly in the token and which is used by the mobile application on the mobile device 102 to determine the path to reach the appropriate transaction management system 130a-n.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the token of the primary reference, the ability to include a URL in the token as taught by Laracey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes using a URL allows a user to receive funds through an established website/service.



Regarding claim 7;
(Claim 7) The method of claim 6, wherein the URL further causes the second mobile device to display a notification that indicates the amount of money.  
The combined references, in the business of mobile wallets, teach tokens. They do not explicitly teach wherein the URL further causes the second mobile device to display a notification that indicates the amount of money.

Laracey, in the business of mobile wallets, teaches wherein the URL further causes the second mobile device to display a notification that indicates the amount of money.

See Laracey [0100] “For example, consider an illustrative example where the token was encoded with a formatted URL string…  The token usable to identify the pending transaction record is "y7uyjhd7" and the transaction is in US Dollars in the amount of $3,400…”
[0097] “In some embodiments, the pending transaction record may include information including a merchant identifier, a terminal identifier, a transaction amount, and other data associated with the pending transaction.”
[0034] “Now the customer can see on the display 136 of their mobile device 102 the name of the merchant they are about to pay, the amount to be paid, and a list of their payment accounts they can use to pay the merchant 108.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the token of the combined references, the ability to display a transaction amount as taught by Laracey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes showing a transaction amount allows vital information to be conveyed.

Regarding claim 8;
(Claim 8) The method of claim 6, wherein the URL further causes the second mobile device to download a payment application to the second mobile device.  
The combined references, in the business of mobile wallets, teach tokens. They do not explicitly teach wherein the URL further directs the second user to download a payment application to the second mobile device.

Laracey, in the business of mobile wallets, teaches wherein the URL further directs the second user to download a payment application to the second mobile device.

See Laracey [0092] “At 410, the customer is prompted to download and install an application on their mobile device. The application allows the customer to operate their mobile device to quickly and easily conduct payment transactions pursuant to the present invention.”
[0084] “In some embodiments, where the customer registers from a browser on their mobile device, or by first downloading a payment application having a registration module onto their mobile device…”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the URL of the combined references, the ability to ask the user to download the application as taught by Laracey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes asking to download an application increases the user base associated with the program.

Claims 10, 11, 14-17, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Costilla, US Patent No 11,037,154.

Regarding claims 10 and 15;
(Claim 10) The method of claim 1, further comprising 
querying a global positioning sensor of the first mobile device when the display is generated to determine a geographic location of the first mobile device;
wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on the determined geographic location of the first mobile device.  
The combined references, in the business of mobile wallets, teach different amounts for the transaction. They do not explicitly teach s selecting the different amounts of money for the plurality of user interface elements based at least in part on a geographic location of the first mobile device when the display is generated.

Costilla, in the business of mobile wallets, teaches selecting the different amounts of money for the plurality of user interface elements based at least in part on a geographic location of the first mobile device when the display is generated.

See Costilla [Column 4, lines 43-46] “In some examples, to determine payment details for funds transfers, controller 110 may access a plurality of repositories and gather data from a number of devices at a number of physical and virtual locations.”
[Column 5, lines 43-52] “Controller 110 may maintain one or more historical databases 130 that store historical transaction information. Historical transaction information as discussed herein may include information relating to previously executed transactions. Historical transaction information may include relatively standard transactional information such as payment amounts, source accounts (e.g., a location from which the funds originated), destination accounts (e.g., a location to which the funds are transported), dates of funds transfers, or the like.”


It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction amounts of the combined references, the ability to have the transaction amounts be based on location as taught by Costilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment amount based on location data allows a user to be presented with a frequently chosen option.

Regarding claims 11 and 16;
(Claim 11) The method of claim 1, wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements further based on a transaction history of the user of the first mobile device.  
The combined references, in the business of mobile wallets, teach different amounts for the transaction. They do not explicitly teach herein generating the display comprises selecting the amounts of money for the plurality of user interface elements further based on a transaction history of the user of the first mobile device.

Costilla, in the business of mobile wallets, teaches herein generating the display comprises selecting the amounts of money for the plurality of user interface elements further based on a transaction history of the user of the first mobile device.

See Costilla [Column 1, lines 52-59] “Using both the historical transaction information of the user and the contextual information of the data, the computing system may determine payment details for the transaction, such as one or more payment amounts to be sent to one or more monetary recipients from a source financial account of the user at the financial institution to one or more destination accounts for the one or more recipients.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction amounts of the combined references, the ability to have the transaction amounts be based on transaction histories as taught by Costilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment amount based on historical data allows a user to be presented with a frequently chosen option.

Regarding claim 17;
(Claim 17) The non-transitory computer readable storage medium of claim 13, wherein the first user is associated with multiple profiles, and wherein the computer program instructions further cause the processor to: 
receive another user input at the first mobile device that specifies a first profile of the multiple profiles; and select the amounts of money for the user interface elements based at least in part on the specified first profile.
The combined references, in the business of mobile wallets, teach different amounts for the transaction. They do not explicitly teach receive another user input at the first mobile device that specifies a first profile of the multiple profiles; and select the different amounts of money for the user interface elements based at least in part on the specified first profile.

Costilla, in the business of mobile wallets, teaches receive another user input at the first mobile device that specifies a first profile of the multiple profiles; and select the different amounts of money for the user interface elements based at least in part on the specified first profile.

See Costilla [Column 3, lines 48-53] “In such examples, the computing system may need to rely on a user to provide some or all of the payment details through a separate user interface (e.g., separate to the initial submission of unstructured data) in order to gather enough information to execute a funds transfer related to the data.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction amounts of the combined references, the ability to use an interface to specify transaction details as taught by Costilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment amount based on historical data allows a user to be presented with a frequently chosen option.

Regarding claims 24 and 27;
(Claim 24) The method of claim 1, further comprising: selecting one of multiple profiles of the user of the first mobile device based on a time of day at which the display is generated;
The primary reference, in the business of transactions, teaches user profiles. It does not explicitly teach selecting one of multiple profiles of the user of the first mobile device based on a time of day at which the display is generated.

VAN OS, in the business of financial transactions, teaches selecting one of multiple profiles of the user of the first mobile device based on a time of day at which the display is generated.

See VAN OS [0380] Suggestions mode expanded payment transfer user interface 862 includes a plurality of selection buttons 864A-L. In some embodiments, selection buttons 864A-864L include a suggested (or recommended) payment amounts (or suggested/recommended additional payment amount) that can relate to, for example, a suggested tip amount button (e.g., 10%, 15%, 18%, 20%, $2, $5, etc.), a suggested tax amount button (which can vary depending on a detected location (e.g., a US state, such as California) of the device), a dividing factor button (e.g., divide by two, divide by four) for splitting the payment account across two or more individuals, an “undo” button, and a “reset” button. In some examples, the buttons include representations of amounts corresponding to the various options (e.g., if the payment is $100, the buttons include $110 for a 10% tip, $120 for a 20% tip, $102 for a $2 tip, $50 for a two way split, or $25 for a four way split).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the primary reference, the ability to display an interface with a selection of amounts as taught by VAN OS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes presenting multiple payment amounts allows for more customization when paying a bill.

wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.
The combined references, in the business of mobile wallets, teach different amounts for the transaction. They do not explicitly teach wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.

Costilla, in the business of mobile wallets, teaches wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.

See Costilla [Column 3, lines 48-53] “In such examples, the computing system may need to rely on a user to provide some or all of the payment details through a separate user interface (e.g., separate to the initial submission of unstructured data) in order to gather enough information to execute a funds transfer related to the data.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction amounts of the combined references, the ability to use an interface to specify transaction details as taught by Costilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment amount based on historical data allows a user to be presented with a frequently chosen option.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of VAN OS in further view of Shrivastava, in further view of Costilla.
Regarding claims 23 and 26;
(Claim 23) The method of claim 1, further comprising: querying a global positioning sensor of the first mobile device when the display is generated to determine a geographic location of the first mobile device; and selecting one of multiple profiles of the first user based on the determined geographic location; 
The primary reference, in the business of mobile wallets, teaches user profiles. It does not explicitly teach querying a global positioning sensor of the first mobile device when the display is generated to determine a geographic location of the first mobile device; and selecting one of multiple profiles of the first user based on the determined geographic location;.

Shrivastava, in the business of mobile wallets, teaches w querying a global positioning sensor of the first mobile device when the display is generated to determine a geographic location of the first mobile device; and selecting one of multiple profiles of the first user based on the determined geographic location;.

See Shrivastava [0159] “In one implementation, when a consumer selects an account to configure "leash setting," e.g., an "Amazon Chase" account 408, the consumer may be provided a list of options to configure the payment control parameters such as transaction time 409a, transaction amount 409b, transaction count 409c, purchase type 409d, transaction geo-location 409e, merchant 409f, bond cards 409g, and/or the like.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the profiles of the primary reference, the ability to select a payment option/profile based on geolocation as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment option based on location can optimize aspects related to using the particular payment option in the purchase (e.g., a loyalty or store card).

wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.
The combined references, in the business of mobile wallets, teach different amounts for the transaction. They do not explicitly teach wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.

Costilla, in the business of mobile wallets, teaches wherein generating the display comprises selecting the amounts of money for the plurality of user interface elements based at least in part on previous transactions conducted by the user of the first mobile device with respect to the selected profile.

See Costilla [Column 1, lines 52-59] “Using both the historical transaction information of the user and the contextual information of the data, the computing system may determine payment details for the transaction, such as one or more payment amounts to be sent to one or more monetary recipients from a source financial account of the user at the financial institution to one or more destination accounts for the one or more recipients.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction amounts of the combined references, the ability to have the transaction amounts be based on transaction histories as taught by Costilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes selecting a payment amount based on historical data allows a user to be presented with a frequently chosen option.

PRIOR ART
Applicant has added new claims 22 and 25. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time. 

Examiner would like to cite but not rely upon the following art which teaches calculating an average and median price.
US 20080114691 		Foster
US 20080228509		Weber

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693